Title: To John Adams from Jeremiah Allen, 27 March 1780
From: Allen, Jeremiah
To: Adams, John


     
      Dear Sir
      Libourne Mar 27 1780
     
     Some Villain, has reported, and it is almost universally Creditted by the people of this place, that the Americans, have concluded a peace with Great Britain, and notwithstanding the absurdity of the report, and all the reasons, that I could give them, such as, the impossibillity of concluding peace, in so short a time, and from the disposition of the people when I left America—also that no one, could possibly have powers from Britain to Accede to peace, still they pretend something about the paper money &c. And look on a Virginia Gentleman and myself with as much coldness, as tho it was a fact, and, that we where the persons who had Brought it, about. As I have been treated, with the greatest, poliness heretofore, and the present behavoiur, is Occasiond by this report, which is lilkwise curculated at Bordeaux, I must beg it, as a favour to be Indulged, with a line or two from you, by the next post, to prove the falseness of the report. I sometime ago, wrote Mr. Thaxter, but as I only directed for Paris, I suppose the letter is in the office now, as I had no Answer. Please to present my Regards to the Honorable Mr. Dana, Mr. Thaxter and the Young Gentlemen—if they are with you at Paris. I have to ask pardon, for troubling you, with this letter, when matters of so much more Consequince no doubt, Demand your attention. But that friendship, which you was pleased to Express for me, must be my Excuse.
     
      I am Dear Sir with great Respect and Esteem your most Obedient humble Servt,
      Jeremiah Allen
     
    